     Case 3:20-cv-02910-L Document 311-1 Filed 09/16/21               Page 1 of 2 PageID 5095



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

                                                       §
U.S. COMMODITY FUTURES TRADING                         §
COMMISSION, et al.                                     §
                                                       §
                       Plaintiffs,                     §
                                                       §             CIVIL ACTION NO.
v.                                                     §               3 :20-CV-2910-L
                                                       §
TMTE, INC. a/k/a METALS.COM, CHASE                     §
METALS, INC., CHASE METALS, LLC,                       §
BARRICK CAPITAL, INC., LUCAS THOMAS                    §
ERB a/k/a LUCAS ASHER a/k/a LUKE ASHER,                §
and SIMON BATASHVILI,                                  §
                                                       §
                       Defendants,                     §
                                                       §
TOWER EQUITY, LLC,                                     §
                                                       §
                       Relief Defendant.               §
                                                       §


                         ORDER FOR "SHOW CAUSE" HEARING

        On this date, the Court considered the Receiver's Emergency Motion for Show Cause

Hearing to Hold Defendants Lucas Asher and Simon Batashvili in Civil Contempt, together with

all supporting evidence. The Court accordingly orders as follows:

        Defendants Lucas Asher and Simon Batashvili are ordered to appear before this Court on

_ _ _ _ _ _ _ _ at _ _ o'clock, and show just cause why they each should not be held

in civil contempt of this Court's orders. Defendants are further ordered to preserve, and not

destroy, all assets and records regarding or relating to Portfolio Insider until further directed by

this Court.
 Case 3:20-cv-02910-L Document 311-1 Filed 09/16/21   Page 2 of 2 PageID 5096




Signed this _ _ _ _ _ day of _ _ _ _ _ _ , 2021



                       UNITED STATES DISTRICT COURT JUDGE
